DETAILED ACTION

This office action is responsive to the amendment filed on 03/23/22.  As directed by the amendment: claims 1 and 6 have been amended; no claims have been cancelled; and claims 11-12 have been added.  Thus, claims 1-12 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rottger et al. (US 2016/0008915) in view of Trubert (US 6,459,064)
With regard to claim 6, Rottger teaches a resistance welding apparatus (“a preferred configuration of the method provides that at least one electrode is brought into contact with the surrounding region for electrical resistance heating”, para. [0011]), comprising: a welding system that welds a plurality of welding target members (1/6) by supplying an electric current through electrodes (pair of electrodes 10; FIG. 2; para. [0029]); and a heat affected portion generating system (via electrodes 11; FIG. 3) that generates a heat affected portion (3) in a position of the welding target members different from a position subject to the welding by using electrodes separate (11) from the electrodes for the welding (10) (welding occurs at flange region 2 which differs from main region of first component 1 as illustrated at FIG. 1 which has a somewhat similar illustration to that of FIG. 6 of the instant patent application), before, during, or after the welding by the welding system is performed (para. [0031]-[0032]).
Rottger does not teach explicitly state a “fragile portion”; however, the instant patent application  states that the “generating of the fragile portion generates a heat affected part as the fragile portion” and as such, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that a fragile portion is a heat affected portion from the Rottger reference as the cited art explicitly teaches “that the operation of heating the surrounding region 3 respectively increases the ductility and reduces the strength of the first component 1 in the surrounding region 3”, para. [0027].
Rottger does not explicitly teach the separate electrodes are plurality of arc-shaped electrodes arranged on an outer circumferential side of corresponding one of the electrodes for the welding and arranged in a circumferential direction; however, Trubert teaches the separate electrodes are plurality of arc-shaped electrodes (20) (FIGS. 2 & 3) arranged on an outer circumferential side of corresponding one of the electrodes for the welding and arranged in a circumferential direction (FIG. 2 & 3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rottger reference, such that the separate electrodes are plurality of arc-shaped electrodes arranged on an outer circumferential side of corresponding one of the electrodes for the welding and arranged in a circumferential direction, as suggested and taught by Trubert for the purpose of providing equalized heating to generate an enhanced strength bond (col. 2, ln. 41-67).   
With regard to claim 7, Rottger teaches the fragile portion generating system (electrodes 11) is configured to generate a heat affected part as the fragile portion (“the operation of heating the surrounding region 3 respectively increases the ductility and reduces the strength of the first component 1 in the surrounding region 3”, para. [0027]).
With regard to claim 10, Rottger teaches the electrode (11) for generating the fragile portion is arranged in at least a part of a circumferential direction on the outer circumferential side of the electrode for welding ((“the operation of heating the surrounding region 3 respectively increases the ductility and reduces the strength of the first component 1 in the surrounding region 3”, para. [0027]); FIGS. 1 & 3).
With regard to method claims 1, 2, and 5, each of these claims are correspondent to apparatus claims 6, 7, and 10 respectively including the same limitations claims 1, 2, and 5 include steps whereas claims 6, 7, and 10 include structural limitations (i.e., claim 1 corresponds to claim 6, claim 2 corresponds to claim 7, and claim 5 corresponds to claim 10).   Thus, with respect to the method steps claimed in claims 1, 2, and 5, to the extent that the prior art apparatus meets the structural limitations of the apparatus claims (claims 6, 7, and 10) as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
With regard to claim 11, Trubert teaches the plurality of arc-shaped electrodes (20) are arranged in two positions (FIGS. 2 & 3) on the outer circumferential side of corresponding one of the electrodes for the welding so as to face each other in radial directions (FIGS. 2 & 3), and the fragile portion formed by using the arc-shaped electrodes is arranged on a portion, on a transmission path of a collision load, in the welding target members (FIGS. 2 & 3).
With regard to claim 12, Trubert teaches the plurality of arc-shaped electrodes (20) are arranged in two positions (FIGS. 2 & 3) on the outer circumferential side of corresponding one of the electrodes for the welding so as to face each other in radial directions (FIGS. 2 & 3), and the fragile portion formed by using the arc-shaped electrodes is arranged on a portion, on a transmission path of a collision load, in the welding target members (FIGS. 2 & 3).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rottger and Trubert  as detailed above, and further in view of Haselhuhn et al. (US 2020/0139481).
With regard to claim 8, Rottger and Trubert teaches the invention as claimed; however, the citations do not teach the fragile portion generating system is configured to generate a recessed portion as the fragile portion on a surface of the welding target members.   However, Haselhuhn teaches a contoured weld face which is recessed due to heat energy from electrode 36 (FIG. 8).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rottger reference, to such that the fragile portion generating system is configured to generate a recessed portion as the fragile portion on a surface of the welding target members, as suggested and taught by Haselhuhn, for the purpose of providing suppressed fracturing at the heated location.
With regard to method claim 3, the claim is correspondent to apparatus claim 8 respectively including the same limitations claim 3 includes steps whereas claim 8 includes structural limitations.   Thus, with respect to the method steps claimed in claim 3, to the extent that the prior art apparatus meets the structural limitations of the apparatus claim (claim 8) as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rottger and Trubert  as detailed above, and further in view of Brown et al. (US 10,857,619).
With regard to claim 9, Rottger and Trubert teach the invention as claimed including a plurality of welding target members (FIG. 1); however, the citations do not teach the welding system is configured to weld an iron-based member and an aluminum-based member.   However, Brown teaches “During the period that the aluminum-rich molten weld pool 22 is in existence and in contact with the faying surface 14′ of the steel workpiece 14, iron from the steel workpiece 14 is extracted into the molten weld pool 22 and may, over time, comprise up to 1 wt % or so of the molten weld pool 22. At the elevated temperatures of the molten weld pool 22, which is at or above the melting point of aluminum, the dissolved iron and aluminum react to form several types of Fe—Al intermetallic compounds.”, .
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rottger reference, such that the welding system is configured to weld an iron-based member and an aluminum-based member, as suggested and taught by Brown, for the purpose of providing multiple environments in which the subject invention may be utilized with dissimilar materials.
With regard to method claim 4, the claim is correspondent to apparatus claim 9 respectively including the same limitations claim 4 includes steps whereas claim 9 includes structural limitations.   Thus, with respect to the method steps claimed in claim 4, to the extent that the prior art apparatus meets the structural limitations of the apparatus claim (claim 9) as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 		
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761